Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00597-CV

             IN THE INTEREST OF J.J.H., R.J.H., J.D.H., and A.J.H., Children

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA00902
                     Honorable Charles E. Montemayor, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal.

       SIGNED February 12, 2020.


                                               _____________________________
                                               Rebeca C. Martinez, Justice